Citation Nr: 0015304	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-19 724	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from October 1949 to December 
1952, and from to August 1953 to July 1970.  He died in 
December 1972.  The appellant is the veteran's widow.  This 
appeal arises from a May 1998 rating decision, in which the 
RO denied service connection for the cause of the veteran's 
death.  


REMAND

The evidence of record includes a death certificate, which 
shows that the veteran died at a VA hospital in Albany, New 
York (VAH Albany).  The death certificate listed the 
underlying cause of the veteran's death as renal failure, 
with associated bronchopneumonia and acute pulmonary edema.  
Advanced cirrhosis of the liver was listed as another 
significant condition contributing to death.  

In November 1998, the appellant submitted a copy of a summary 
of the veteran's autopsy report.  The autopsy was performed 
at VAH Albany on the day following the veteran's death.  The 
autopsy report included a clinical diagnosis of hepatic 
cirrhosis.  The pathological diagnosis was advanced Laennec's 
type cirrhosis of the liver, with esophageal varices, erosion 
and mucosal bleeding of the stomach, slight ascites, 
multiple, petechial hemorrhages of the skin and serosal 
membrane, and chronic passive congestion of the spleen.  
Renal failure occurred, with associated acute, severe 
bronchopneumonia bilaterally, pulmonary congestion and marked 
edema, and moderate, biventricular hypertrophy of the heart.  
It was noted on the autopsy report that, the veteran had 
given a history of onset of hepatitis in 1968, and 
acknowledged drinking 6 to 12 beers a day.  The examining 
physician noted that it was unclear whether the veteran had 
been drinking before the onset of hepatitis, and added that, 
although cirrhotic change in the veteran's liver was quite 
advanced, the cirrhosis appeared to Laennec's type, with 
relative uniformity of regenerative nodules and without the 
large, greatly distorting scars usually seen in post necrotic 
(posthepatitic type of) cirrhosis.  It was further noted 
that, during his terminal illness, the veteran developed 
renal failure, with increased levels of blood urea nitrogen 
(BUN) and creatinine.  The physician indicated that renal 
disturbances occur in a small percentage of patients with 
cirrhosis; this was most often functional in nature and 
without morphalogic changes in the kidneys (which the 
physician described as hepato-renal syndrome).  The physician 
opined that, in some cases, such as that of the veteran, 
quite extensive tubular damage takes place, and this damage 
was characterized by necrosis of tubular epithelium and the 
presence of reddish-brown granular casts in distal and 
collecting tubules.  The physician concluded that the 
etiology of this change was obscure.  It was further noted 
that a complete autopsy report was available in the pathology 
department.  

The Board of Veterans' Appeals (Board) notes that, although 
the veteran died at a VA medical facility and a summary of 
the autopsy report from that facility has been obtained, the 
record does not contain the veteran's terminal hospital 
clinical records or the complete autopsy report.  

Additionally, while the claims folder contains the veteran's 
service medical records, including a report of a separation 
examination in April 1970, the service medical records appear 
to have been associated with the claims folder in stages, 
rather than all together; and the service medical records in 
the claims folder do not include records dating after 
approximately 1967.  The lack of service medical records in 
the claims folder dating after approximately 1967 is 
particularly significant in light of the note on the summary 
autopsy report that the veteran stated that he developed 
hepatitis in 1968 and the clinical diagnosis of hepatic 
cirrhosis set forth in the autopsy report.  

Accordingly, in view of the fact that the Board has not been 
able to determine whether all available medical records have 
been associated with the claims folder, including terminal 
hospital clinical records which may still be in VA's 
possession, the Board is unable to reach the question of 
whether the claim of service connection for the cause of the 
veteran's death is well-grounded.  Further development of the 
evidence is necessary to permit equitable adjudication of the 
claim.  

Therefore, the claim of service connection for the cause of 
the veteran's death is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain any existing clinical records of 
the veteran's medical treatment in 
service from 1967 to his separation from 
service in 1970.  

2.  The RO should contact the VA medical 
facility in Albany, New York and obtain 
the veteran's complete original terminal 
hospital clinical records as well as the 
complete autopsy report for association 
with the claims folder.  

3.  The RO should contact the appellant 
and request that she provide any 
information she may have as to all 
medical facilities at which the veteran 
may have obtained medical treatment from 
the date of his discharge from service 
until his death approximately two and 
one-half years later.  In this regard, it 
should be noted that, as a military 
retiree, the veteran would have had 
entitlement to medical treatment at 
military hospitals.  

4.  Following completion of the above 
development, the RO should review the 
claim for service connection for the 
cause of the veteran's death to determine 
if the claim may be granted.  If the 
claim remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




